DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on October 11, 2019, and any subsequent filings.
Claims 1-10 stand rejected.  Claims 11-20 are withdrawn from consideration.  Claims 21 and 22 have been added.  Claims 1-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on October 11, 2019 has been entered. 
Response to Arguments
Claim Rejections - 35 USC § 103
Claims 1-10
Applicants' arguments (Remarks, Page 6/Paragraph 3 (hereinafter "Pg/Pr") – Pg7/Pr3), filed October 11, 2019, with respect to the rejections of Claims 1-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Applicants amendments.
Response to Amendment
Election/Restrictions
Newly submitted Claims 21 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The starting material of these claims as recited in Claim 11 from which both depend can be obtained from alternative source/process and does not need to come from the product produced as recited in Claims 1-10.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 21 and 22 are withdrawn from consideration as being directed to a non-elected invention along with originally restricted Claims 11-20.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 1 is objected to because of the following informalities:  the second to last line contains the misspelled word "tetrafluroborate."  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite the tetrafluoroborate precipitate comprises potassium, rubidium, or cesium instead of the elements which comprise tetrafluoroborate thereby rendering the claim indefinite.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  heating the mixture of tetrafluoroborate precipitate and ion-exchange media as recited in the specification as filed (Pg64/Pr203).
Claim 2 recites an aqueous layer contains the potassium, rubidium, or cesium chloride yet does not indicate whether this is the lithium-containing or chloride containing aqueous layer recited in Claim 1 from which the claim depends.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison, U.S. Patent No. 9,051,827 (hereinafter "Harrison") in view of Sullivan, et. al, U.S. Patent No. 2,738,255 (hereinafter "Sullivan") and further in view of Smith, U.S. Patent No. 3,655,332 (hereinafter "Smith"), Kathawala, U.S. Patent No. 4,251,521 (hereinafter "Kathawala").
Applicants' claims are directed towards a method.
Regarding Claims 1-5 and 7-10, Harrison discloses a method comprising the steps of providing the lithium-containing brine solution comprising potassium, rubidium, or cesium (C3/L14-17,24-30), wherein the lithium-containing brine solution is at a temperature of between about 70oC and 100oC (C3/L62-C4/L3).
Harrison does not disclose selectively extracting potassium, rubidium, or cesium from a lithium-containing brine solution contacting the lithium-containing brine solution with a tetrafluoroborate compound to produce a lithium-containing aqueous layer and a tetrafluoroborate precipitate, wherein the tetrafluoroborate precipitate comprises potassium, rubidium, or cesium, separating the tetrafluoroborate precipitate from the lithium-containing aqueous layer; or contacting the tetrafluoroborate precipitate with an ion exchange medium  containing chloride ions to capture tetrafluoroborate ions and leave an aqueous layer comprising potassium chloride, rubidium chloride, or cesium chloride. 
Sullivan also relates to brine solutions containing potassium and discloses contacting the brine solution with a tetrafluoroborate compound (Fig. 1, C2/L10-18) to produce an aqueous layer and a potassium fluoroborate precipitate (C2/L25-30) wherein the precipitate comprises potassium, rubidium, or cesium (C2/L25-30).
Smith also relates to lithium-containing solutions and discloses selectively extracting potassium, rubidium, or cesium from a lithium-containing brine solution (C3/L32-39).
Kathawala also relates to brine solutions containing potassium and discloses using ion exchange resins to separate reactants and products (C6/L40-45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Harrison comprising mixing the tetrafluoroborate compound of Sullivan to lithium-containing brine solution containing potassium of Harrison to produce a lithium-containing aqueous layer and a potassium fluoroborate precipitate and separating the potassium fluoroborate precipitate by filtration method of Smith to recover other metals such as potassium from the lithium-containing brine solution and precipitate potassium fluoroborate since potassium fluoroborate has various fields of commercial utility such as a catalyst in the oil industry, and use in the grinding wheel industry in making certain types of grinding wheels (Sullivan; C1/L27-31).  It would have also been obvious to combine the method disclosed by the combination of Harrison, Sullivan, and Smith with the ion exchange disclosed by Kathawala because this known separation technique would combine with known method to yield a predictable results of separation of potassium, rubidium, or cesium chloride from the tetrafluoroborate precipitate.
Additional Disclosure Included:  Claim 2:  wherein the lithium-containing brine solution comprises potassium, rubidium, and cesium (see Claim 1 analysis above); wherein the tetrafluoroborate precipitate contains potassium, rubidium, and cesium (see Claim 1 analysis above); and wherein the aqueous layer comprises potassium chloride, rubidium chloride, and cesium chloride (Kathawala, C6/L40-45 (using known techniques to separate species; see also 112 analysis above).   Claim 3: wherein the tetrafluoroborate compound is an acid or salt comprising tetrafluoroborate anions (Sullivan, Fig. 1, C2/L10-19).  Claim 4: wherein the tetrafluoroborate compound is fluoroboric acid (Sullivan, Fig. 1, C2/L10-19).  Claim 5:  wherein the tetrafluoroborate is an alkali metal or alkaline earth Claim 7: wherein the lithium-containing brine solution is contacted with the tetrafluoroborate compound in an amount between about 35 and 80 grams of tetrafluoroborate compound for each liter of lithium-containing brine solution (Kathawala, C11/L45-48 (note scaling produces claimed concentration)).  Claim 8: wherein the lithium-containing brine solution comprises potassium (Harrison, C3/L14-17,24-30).  Claim 9: wherein the lithium-containing brine solution comprises rubidium (Harrison, C3/L14-17,24-30).  Claim 10: wherein the lithium-containing brine solution comprises cesium (Harrison, C3/L14-17,24-30).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison, U.S. Patent No. 9,051,827 (hereinafter "Harrison") in view of Sullivan, et. al, U.S. Patent No. 2,738,255 (hereinafter "Sullivan"), Smith, U.S. Patent No. 3,655,332 (hereinafter "Smith"), and Kathawala, U.S. Patent No. 4,251,521 (hereinafter "Kathawala") as applied to Claim 1 above, and further in view of Akahane, et al., U.S. Patent No. 4,775,592 (hereinafter "Akahane").
Applicants' claim is directed to a method.
The combination of Harrison, Sullivan, Smith, and Kathawala discloses the method of Claim 1 except wherein the tetrafluoroborate compound is ammonium tetrafluoroborate. 
Akahane also relates to fluoro complex salts and discloses fluoro complex salts include ammonium tetrafluoroborate (C3/L60).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Harrison, Sullivan, Smith, and Kathawala by using ammonium tetrafluoroborate as shown by Akahane as an alternative source of tetrafluoroborate ions to react with potassium ions to produce a precipitate of potassium fluoroborate (C3/L47-48,60).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/PATRICK ORME/Primary Examiner, Art Unit 1779